Citation Nr: 1016410	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-33 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1955 to August 
1959. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's claim for service 
connection for chronic bronchitis.   

In his September 2004 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  A hearing was scheduled for February 2010, and the 
Veteran was so notified in December 2009.  However, in 
written correspondence received in December 2009, the Veteran 
withdrew his request for a hearing.  Accordingly, the Board 
is no longer under any obligation to provide the Veteran with 
a hearing.  38 C.F.R. § 20.704(e) (2009).

Along with the January 2010 statement by the Veteran's 
representative, the Veteran's representative submitted copies 
of certain service treatment records (STRs).  These documents 
were submitted without a waiver of initial agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) 
(2009).  However, these documents are copies of STRs which 
are already of record, and which therefore have already been 
reviewed by the AOJ.  As such, these documents do not present 
pertinent evidence for which a written waiver would be 
required.  Id.


FINDING OF FACT

The Veteran does not currently have a diagnosis of chronic 
bronchitis, nor has he ever been diagnosed with such a 
disorder.




CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letters from the (AOJ) to the Veteran dated in May and 
September 2003 and January 2005.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in December 2003, 
the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The AOJ provided additional VCAA notice in March 2006; 
however, the AOJ failed to cure the timing of its notice by 
issuing a subsequent decision.  In the case of timing error, 
the Court recently held that the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication and render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the Veteran did not submit any additional 
pertinent evidence in response to the March 2006 VCAA notice 
letter.  Therefore, the absence of a subsequent 
readjudication decision after these notices is not 
prejudicial because the result of such a readjudication on 
the exact same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).  Considering that the Veteran has not 
submitted additional pertinent evidence after receiving the 
VCAA notice letters, or even argued that the timing of his 
notice interfered with his ability to prove his claim, the 
Board concludes that a remand for readjudication is not 
required.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured STRs, service 
personnel records (SPRs), VA treatment records, and private 
medical evidence as identified by the Veteran.  The Veteran 
has submitted personal statements.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such 
records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

In the Informal Brief of Appellant in Appealed Case of March 
2010, the Veteran's representative indicated that the Board 
has a duty to assist the Veteran, including providing a 
medical examination under certain circumstances.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  No medical 
examination has been conducted or medical opinion obtained 
with respect to the Veteran's service connection claim.  
However, the standards of McLendon are not met in this case.  
Under McLendon, 20 Vet. App. at 82, in a disability 
compensation (service connection) claim, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  In this case, 
there is no competent evidence that the Veteran currently 
experiences chronic bronchitis, or any other chronic lung 
disorder which may be connected with exposure to asbestos 
during service.  As service and post-service medical records 
provide no basis to grant the claim, and in fact provide 
evidence against the Veteran's claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Chronic Bronchitis

The Veteran claims to be experiencing chronic bronchitis due 
to exposure to asbestos during his service in the US Navy.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, Subsection (a).  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos related diseases/abnormalities: fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id. at 
Subsection (c).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  As such, the guidelines indicate that the VA is to 
develop any evidence of asbestos exposure before, during, and 
after service.  

The Veteran claims that he was exposed to asbestos on the 
steam pipes onboard ship.  See the Veteran's April 2003 
statement.  He has further stated that while on the "APA 37, 
Cavalier," he "tore asbestos off pipes that had to be 
replaced," and that he worked as a "cargo handler."  See 
the Veteran's August 2003 claim, and September 2003 
statement.  Furthermore, in the January 2010 statement, the 
Veteran's representative noted that in March 1955 the Veteran 
was given a PULHES examination which indicated that the 
Veteran had a P rating of 3, which may have indicated a 
problem with the Veteran's respiratory system (P being the 
heading for physical stamina).  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service)).  In March 1955, however, the Veteran 
received a P rating of 2, which would indicate that his 
physical stamina had actually improved during his service.  

The Board also notes that in April 1957, the Veteran was 
provided a chest X-ray which found a small scar on the 
Veteran's lung.  Later in June 1958, the Veteran was provided 
a chest X-ray during his service, and was noted as having a 
"well calcified lesion on the left lung," but this was 
"thought to be of no present significance," and the 
findings were "essentially normal."  Finally in his August 
1959 discharge examination, the Veteran was again noted as 
having a "5 mm calcific density."  The AOJ has obtained the 
Veteran's STRs and SPRs in an attempt to confirm exposure to 
asbestos.  Despite the above evidence of an abnormality in 
the Veteran's left lung during service, there is no direct 
evidence in the Veteran's STRs or SPRs that he was exposed to 
asbestos during his service, as necessary to be service 
connected for an asbestos exposure related disorder.  

However, even were the Board to assume, without deciding, 
that the Veteran had been exposed to asbestos during his 
service, there would need to be evidence that the Veteran has 
a current disorder.  As noted above, the first requirement 
for any service-connection claim is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  The Veteran has stated that he has been 
"treated for bronchitis several times over the years."  See 
the Veteran's August 2003 claim.  The AOJ has also obtained 
private treatment records dated from January 2001 to 
September 2003 from Dr. J. Mcannalley.  There is only one 
record of treatment for bronchitis from this period dated in 
September 2001.  The AOJ has also obtained various VA medical 
treatment records for the Veteran.  The only records which 
mention bronchitis is a February 2004 treatment record which 
states that the Veteran was negative for COPD (chronic 
obstructive pulmonary disease), emphysema, and chronic 
bronchitis, and a treatment record which indicates that the 
Veteran was also diagnosed with acute bronchitis in July 
2007.  The Veteran has also been periodically treated for 
rhinitis, and a sore throat (indicated as being due to reflux 
disease in a June 2007 VA medical treatment record).  As 
such, there is no evidence of a competent diagnosis of, or 
treatment for, chronic bronchitis in the record.  

Although the Veteran may be competent to indicate the 
symptoms of chronic bronchitis, there is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to diagnose 
himself with such a disorder.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(1).  Even were the Veteran competent to 
indicate that he experienced chronic bronchitis, stating that 
he had been treated several times "over the years," along 
with medical evidence of only two actual treatments for 
bronchitis in the last 10 years, is insufficient to show that 
the Veteran currently experiences chronic bronchitis.  Here, 
while the Veteran was noted to be treated for, or diagnosed 
with acute bronchitis in July 2007, there is no competent 
evidence that the diagnosis of acute bronchitis at that time 
was related to service.  In this regard, there is no 
diagnosis of chronic bronchitis.  Further, the Veteran has 
never been treated for any asbestos related lung disorder, or 
even any chronic lung disorder and there is no competent 
evidence that the Veteran currently experiences chronic 
bronchitis.  Without competent evidence of treatment for, or 
a diagnosis of, chronic bronchitis, service connection cannot 
be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for chronic bronchitis, with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for chronic bronchitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


